ERLANDSON v. COPPEDGE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:ERLANDSON v. COPPEDGE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




ERLANDSON v. COPPEDGE2019 OK 66Case Number: 118169Decided: 10/21/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 66, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 



ASHLEY ERLANDSON, Petitioner,
v.
THE HONORABLE WALLACE COPPEDGE, Respondent,
and
DENNIS RAY WAGONER, JR., Real Party in Interest.




ORDER

Petitioner Ashley Erlandson's application to assume original jurisdiction is granted. Original jurisdiction is assumed. Okla. Const. art. VII, § 4. A writ of mandamus is issued to Marshall County District Court Judge Wallace Coppedge, or any other assigned district court judge, in Ashley Erlandson v. Dennis Ray Wagoner, Jr., No. FD-2019-27 (Marshall Cnty.).
The Marshall County District Court interlocutory order of June 26, 2019, entitled Summary Order, is hereby vacated. Oklahoma recognizes two forms of marriage: ceremonial and common law. State ex rel. Oklahoma Bar Ass'n v. Casey, 2012 OK 93, ¶ 14, 295 P.3d 1096, 1100. The legislative amendments to 43 O.S., § 5 in 1999 did not abolish common law marriage, but only reformatted the statute to add subsections. 43 O.S. Supp. 1999, § 5. The Legislature added subpart (E) of § 5 in 1959. 43 O.S. Supp.1959, § 5. The Court has continually recognized common law marriage since that legislative change in 1959. See Hill v. Shreve, 1968 OK 182, ¶ 4, 448 P.2d 848, 850-51; Rath v. Maness, 1970 OK 111, 470 P.2d 1011, 1013; Mueggenborg v. Walling, 1992 OK 121, 836 P.2d 112, 113-14. For the Legislature to abolish common law marriage, it must be explicit. See Fent v. Henry, 2011 OK 10, ¶ 11, 257 P.3d 984, 991; In re Love's Estate, 1914 OK 332, ¶ 0, 142 P. 305, 305 (Syllabus by the Court No. 3).
The Marshall County District Court is directed to proceed with Petitioner Ashley Erlandson's petition filed on April 12, 2019.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 21st DAY OF OCTOBER, 2019.

/S/CHIEF JUSTICE


Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert, Combs, and Kane, JJ., concur.


 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 1914 OK 332, 142 P. 305, 42 Okla. 478, In re LOVE'S ESTATEDiscussed
 1992 OK 121, 836 P.2d 112, 63 OBJ        2315, Mueggenborg v. WallingDiscussed
 1968 OK 182, 448 P.2d 848, HILL v. SHREVEDiscussed
 1970 OK 111, 470 P.2d 1011, RATH v. MANESSDiscussed
 2011 OK 10, 257 P.3d 984, FENT v. HENRYDiscussed
 2012 OK 93, 295 P.3d 1096, STATE ex rel. OKLAHOMA BAR ASSOCIATION v. CASEYDiscussed
Title 43. Marriage
 CiteNameLevel
 43 Ohio St. 5, Issuance and Validity of Marriage LicenseDiscussed at Length


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA